Citation Nr: 0112539	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Evaluation of the veteran's post-traumatic stress disorder, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from August 1969 to March 
1971.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  We do note that 
there is no indication of frequent hospitalization.  In 
regard to occupational impairment, the veteran's rating 
specifically contemplates occupational impairment and is 
addressed below.



FINDING OF FACT

The veteran's PTSD has been shown to be productive of no more 
than occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the evaluation of the veteran's PTSD, the Board 
observes that the VA has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The veteran has been advised of the evidence 
that would be necessary for him to substantiate his claim by 
the statement of the case and supplemental statements of the 
case.  At the September 1999 video hearing, the undersigned 
Member of the Board addressed the requirements necessary to 
establish entitlement to an evaluation in excess of 30 
percent for PTSD; explored the possibility of the existence 
of other relevant evidence; and held the record open to allow 
for the submission of such evidence.  The veteran 
subsequently submitted additional relevant evidence.  VA 
examinations have been conducted.  The resulting written 
reports have been incorporated into the claims files.  The 
veteran was afforded a personal hearing before a VA hearing 
officer and the Board.  The hearing transcripts were 
incorporated into the claims files.  Any duty imposed by 
VCAA, including the duty to assist and to provide 
notification, has been met.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an increased evaluation.  The veteran is not prejudiced by 
such action.  The condition has not significantly changed and 
a uniform rating is appropriate.

I.  Historical Review

The veteran's service medical records make no reference to 
PTSD.  His service personnel records do reflect that he 
served in the Republic of Vietnam.  The report of a November 
1997 VA psychological evaluation states that contemporaneous 
psychological testing provided partial support for a 
diagnosis of PTSD.  A March 1998 addendum to the report of a 
November 1997 VA examination for compensation purposes 
indicates that the veteran was diagnosed with PTSD and 
alcohol abuse.  A Global Assessment of Functioning (GAF) 
score of 55 was advanced.  In April 1998, the RO established 
service connection for PTSD and assigned a 30 percent 
evaluation for that disability.  


II.  Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 30 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
the individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

An October 1997 psychological evaluation from John A. Reeves, 
M.A., reports that the veteran complained of Vietnam-related 
flashbacks; a depressed mood; flashbacks with auditory and 
visual hallucinations; "middle" insomnia; and decreased 
appetite.  The veteran reported that he had been previously 
employed as a microbiologist for a period in excessive of 
twenty years and stopped working due to health problems and 
job-related stress.  The veteran related incidents in which 
he had been startled and either reached for a weapon or swung 
at whomever had startled him.  He also presented a history of 
suicidal ideation and alcohol abuse.  Mr. Reeves observed 
that the veteran was oriented to time, person, and place and 
appropriately dressed and groomed.  On examination, the 
veteran exhibited a dysphoric mood; a flat affect; a rational 
form of thought; and normal and logical speech.  The veteran 
was diagnosed with PTSD and alcohol abuse by history.  

At the November 1997 VA examination for compensation 
purposes, the veteran complained that he felt terrible; 
became "unglued" when exposed to loud noises; was paranoid 
and kept guns in his house; and experienced interrupted sleep 
due to minor noise.  He reported that he experienced 
occasional Vietnam-related flashbacks, auditory 
hallucinations, and visual hallucinations.  He denied any 
current hallucinations or suicidal or homicidal thoughts.  
The VA examiner observed that the veteran was oriented to 
person, place, situation, and time; appropriately dressed; 
and adequately groomed.  On examination, the veteran 
exhibited a somewhat anxious mood and affect; good recall; 
fluent speech with no flight of ideas or looseness of 
association; and no identifiable delusions.  The veteran was 
diagnosed with a not otherwise specified anxiety disorder and 
alcohol abuse.  A GAF score of 55 was advanced.  The 
physician commented that, while the veteran described some 
PTSD symptoms, he did not satisfy the full criteria needed 
for a PTSD diagnosis.  The November 1997 VA psychological 
evaluation conveys that contemporaneous psychological testing 
results revealed significant levels of depression and anxiety 
and partially supported a diagnosis of PTSD.  

A November 1997 treatment record from Weems Community Mental 
Health Center notes that the veteran reported having an 
exaggerated startle response and associated incidents in 
which he attacked family members prior to recognizing them.  
A December 1997 psychiatric evaluation and treatment record 
from William M. Wood, M.D., states that the veteran 
complained of restlessness and feelings of impending gloom 
and doom, uselessness, hopelessness, and futility.  Dr. Wood 
observed that the veteran was neatly attired and groomed; 
apprehensive; and uneasy.  On examination, the veteran 
exhibited a markedly flat affect; a depressed mood; marked 
psychomotor retardation; and apathy.  

A March 1998 addendum to the report of the November 1997 VA 
examination for compensation purposes indicates that the 
veteran was diagnosed with PTSD and alcohol abuse.  A GAF 
score of 55 was advanced.  

Clinical documentation from Dr. Wood indicates that he saw 
the veteran on several occasions during March 1998.  A March 
6, 1998 evaluation conveys that Dr. Wood had testified at a 
March 3, 1998 disability administrative hearing on the 
veteran's behalf.  He testified that the veteran was unable 
to be employed in any capacity.  On examination, the veteran 
exhibited marked psychomotor retardation, sparse spontaneous 
verbalization, apathy, and anhedonia.  A March 13, 1998 
treatment record relates that the veteran complained about 
his sons.  The veteran was negativistic throughout the 
interview and towards treatment; appeared to have a totally 
dysfunctional family relationship; and threatened suicide 
from time to time while denying any death wish as a way of 
control.  A March 27, 1998 treatment record states that the 
veteran exhibited a flat affect, a depressed mood, and much 
internalized anger and negativism.  

In a June 1998 Appeal to the Board (VA Form 9), the veteran 
advanced that his PTSD rendered him unable to hold down a job 
and created problems with his family life.  In a February 
1999 Appeal to the Board (VA Form 9), the veteran asserted 
that a 100 percent evaluation was warranted for his PTSD as 
he had become progressively more paranoid and antisocial with 
every day life; had extremely poor personal hygiene; was 
extremely irritable; and was unable to get along with his 
family on a day to day basis.  He stated that he received 
ongoing psychiatric treatment from Dr. Wood at the Weems 
Mental Health Center.  The veteran stated that the doctor had 
testified at a March 3, 1998 Social Security Administration 
(SSA) hearing that the veteran was permanently unable to work 
in any capacity.  

VA treatment records dated in March 1999 reflect that the 
veteran reported experiencing suicidal thoughts, homicidal 
ideation, and resumption of his polysubstance abuse.  He 
clarified that he was depressed over his inability to work.  
VA clinical documentation dated in April and May 1999 states 
that the veteran reported continued alcohol abuse.  He 
appeared depressed.  The veteran refused to been seen at the 
local mental health clinic due to a fear that the treating 
physician would attempt to commit him.  

An August 1999 VA treatment record states that the veteran 
complained of increased PTSD symptoms including frequent 
nightmares, Vietnam-related thoughts, and frequent severe 
startle reactions.  A September 1999 VA treatment entry notes 
that the veteran reported experiencing severe PTSD symptoms 
since stopping his heavy alcohol use including considerable 
anxiety and episodic depression.  He stated that he was 
hesitant to resume PTSD treatment as he was afraid that 
someone might try to commit him.  

At the September 1999 video hearing before the undersigned 
Member of the Board, the veteran testified that his PTSD was 
manifested by Vietnam-related nightmares; severe depression; 
extreme paranoia; anxiety attacks; an extreme startle 
reaction; weekly suicidal thoughts; and irritability toward 
his family members.  He had met people at his door with a 
pistol.  He had been employed as a microbiologist for a 
twenty-year period until 1996.  He stopped working due to the 
demands of the work and PTSD-related constant tension and 
feelings.  The veteran asserted that his PTSD symptomatology 
met the criteria for at least a 70 percent evaluation.  He 
acknowledged that he had been denied SSA disability benefits.  
The veteran's wife testified that the veteran was always 
depressed and irritable; was never in a good mood; 
occasionally had nightmares and associated impaired sleep; 
occasionally stayed in bed all day; and did not eat properly.  

A November 1999 VA treatment record relates that the veteran 
complained of increased anxiety and startle reactions.  
Treating VA medical personnel observed that the veteran was 
oriented times four.  He exhibited an anxious mood; an affect 
which reflected his mood; and no evidence of hallucinations.  
A December 1999 VA treatment record states that the veteran 
and his wife reported that they were upset, angry, and 
grieving as their son had recently been shot and lost an eye 
in an altercation.  The veteran denied experiencing either 
hallucinations or suicidal or homicidal ideation.  On 
examination, the veteran was oriented times four.  He 
exhibited a sad mood; an affect which reflected his mood; and 
no evidence of hallucinations.  

A March 2000 VA treatment record states that the veteran 
complained of nightmares, depression, and increased anxiety.  
He stated that he was worried about his injured son and his 
associated medical expenses.  The veteran was observed to be 
oriented time four and to have a mildly depressed mood, a 
flat affect, and no evidence of hallucinations.  

A May 2000 psychological evaluation from Jan P. Boggs, Ph.D., 
denotes that the veteran was examined on the SSA's request.  
The veteran complained of nightmares, restlessness, and 
impaired sleep.  He reported that he had been married to the 
same woman for twenty-eight years; was last employed as a 
microbiology supervisor in August 1996; and kept many guns 
around his house.  He received psychotherapeutic support and 
"medicative" management at the Weems Mental Health Center.  
He denied any problems with anger control except for "road 
rage."  Dr. Boggs reported that the veteran was well 
oriented, well spoken, mildly apprehensive, and moderately 
depressed.  On examination, the veteran exhibited some 
tearfulness, paranoid ideation, and a good memory.  The 
veteran was diagnosed with alcohol dependence, recurrent 
moderate major depression, and PTSD features.  Dr. Boggs 
concluded that the veteran was able to follow directions and 
to perform routine tasks as far as mental demands are 
concerned and to relate appropriately to others except when 
his PTSD-type reactions intruded.  

A May 2000 psychiatric evaluation from Buren S. Smith, M.D., 
relates that the veteran was examined on the SSA's request.  
The veteran complained of Vietnam-related flashbacks; 
depression; dysphoria; anxiety attacks; a hyperactive startle 
reflex; general paranoia; recurrent suicidal thoughts; and 
withdrawn behavior.  He reported that he had been happily 
married for twenty-eight years and stopped working as a 
microbiologist in 1996 due to his Vietnam-related flashbacks, 
depression, suicidal ideation, general paranoia, and 
inability to get along with others.  Dr. Smith noted that the 
veteran was lethargic and oriented to time, place, person, 
and situation.  On examination, the veteran exhibited a 
significantly depressed affect and mood; a general paranoid 
feeling with ideas of reference and uneasiness around others; 
slow, relevant, and coherent speech; mild problems with 
recent memory and immediate recall; intact remote memory; and 
recurrent suicidal ideation with poor self-esteem and 
feelings that he would be better off dead.  The veteran was 
diagnosed with PTSD and major depression without psychosis.  
The doctor opined that the veteran would be unable to perform 
routine repetitive tasks and have difficulty interacting with 
co-workers, receiving supervision, and completing job tasks 
due to his withdrawn behavior and being easily upset.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran has been consistently shown to experience 
depression, anxiety, paranoid ideation, and a severe startle 
reaction productive of occupational and social impairment 
meriting assignment of at least a 30 percent evaluation under 
the relevant diagnostic criteria.  Additionally, the veteran 
has been repeatedly diagnosed with chronic alcohol abuse 
productive of significant social and industrial impairment.  
While the veteran has related that his subjective PTSD 
symptoms increased in severity when he ceased his alcohol 
abuse, no physician has attributed the alcohol abuse to PTSD.  

Beyond these symptoms, the clinical documentation of record 
is in conflict as to the severity of the veteran's PTSD 
symptomatology.  While Drs. Wood and Smith have determined 
that the veteran's psychiatric disorder renders him 
essentially unemployable, the examining VA physicians and Dr. 
Boggs have concluded that the veteran's PSTD symptomatology 
is not so disabling.  

In reaching this determination, the Board has reviewed all 
the evidence of record and again notes that there is conflict 
among the observations and opinions of the examiners.  In 
March 1998, the VA examiner entered a GAF of 55.  Although 
the GAF score does not neatly fit into the rating criteria, 
the Board is under an obligation to review all the evidence 
of record.  The fact that evidence is not neat does not 
absolve the Board of this duty.  The Court, in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  In light 
of the embracing of the GAF scale, its definition, and the 
use of DSM IV in Carpenter, the Board concludes that the GAF 
score and the meaning of the score may be considered without 
prejudice to the veteran.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A 55-60 
rating indicates "moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The November 1997 evaluation disclosed 
that the veteran was cooperative and appeared to read and 
work without difficulty.  The November 1997 report was 
consistent with the other VA records and demonstrated that he 
was well groomed and exhibited no unusual psychomotor 
activity.  His speech was fluent.  The VA records are in 
remarkable and sharp contrast with the observations of Dr. 
Wood, who determined that the veteran exhibited marked 
psychomotor retardation and sparse verbalizations.  Despite 
the observations of Dr. Wood, when seen for treatment 
purposes by VA in November 1999, the complete impairment 
observed by Dr. Wood was not identified by the November 1999 
examiner.  At that time, he was determined to be alert and 
stable.  The November 1999 report is more consistent with the 
more reliable evidence contained in the folder.   

Other conflicts are contained in the record.  The opinion of 
Dr. Smith reflects an opinion that the veteran would have 
difficulty interacting with co-workers, an inability to 
perform repetitive tasks, had withdrawn behavior, problems 
with personal hygiene, poor communication and social skills.  
A contemporaneous report established that he was well spoken, 
logical, relevant and was only moderately depressed.  There 
was no indication of thought process problems and memory was 
good.  This May 2000 report is completely consistent with the 
VA treatment records and the VA examinations conducted for 
compensation purposes.

In sum, the Board has an obligation to review and balance all 
the evidence of record, including testimony.  The Board finds 
that the most probative evidence is that generated by the VA 
examiners, the VA treatment records and the May 2000 
psychological evaluation.  The Board further finds that the 
opinions of Dr. Smith and Dr. Wood are inconsistent with the 
more reliable evidence and such opinions are accorded less 
probative weight.  In reaching this determination of the 
assignment of probative value, we have considered the entire 
record not just examinations for psychiatric purposes.  We 
find that the opinions of Dr. Smith and Dr. Wood are 
inconsistent with the observations of Dr. Gordon.  His 
examination was unrelated to the claims process.  He observed 
that the veteran was alert, cooperative, well nourished and 
well oriented.  We conclude that the findings of Dr. Gordon 
are consistent with the VA records and the May 2000 
psychological evaluation report.  We also conclude that the 
failure to identify the near catastrophic findings related by 
Dr. Wood and Dr. Smith render the latter examiner's 
observations and opinions less reliable.

The Board has considered the testimony that his PTSD impacts 
severely upon his vocational pursuits and domestic relations.  
However, we conclude that the medical evidence is more 
probative of the degree of impairment that the lay statements 
advanced in this claim.  In the absence of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships related 
to his service-connected disorder, the Board concludes that 
an evaluation in excess of 30 percent is not warranted.  The 
preponderance of the evidence, including the testimony is 
against the claim and there is no doubt to be resolved.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

